Citation Nr: 1133897	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from may 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's TDIU claim.

The Veteran provided testimony at a hearing before personnel at the RO in November 2005, and before the undersigned Veterans Law Judge (VLJ) in June 2007.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

This matter was previously before the Board in November 2007 and October 2010, at which time the case was remanded for further development.  In pertinent part, the Veteran was to be accorded VA medical examination(s) and a social and industrial survey to evaluate his claim of entitlement to TDIU due to his service-connected disabilities.  The record reflects, as detailed below, that this and all other development directed by the Board's remands have been accomplished.  As detailed below, the Board has determined that the evidence of record, to include the most recent VA medical examination and social and industrial survey are adequate for resolution of this case.  Accordingly, the Board finds that a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).






FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran is service-connected for glaucoma, evaluated as 30 percent disabling; diabetes mellitus, type 2, evaluated as 20 percent disabling; diabetic neuropathy of the left lower extremity, evaluated as 20 percent disabling; diabetic neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; and impotence, evaluated as noncompensable (zero percent).  His overall combined VA disability rating is 70 percent.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU due to service- connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2005, which is clearly prior to the June 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via a March 2006 letter, followed by readjudication of the appeal by the April 2006 Statement of the Case (SOC) and multiple Supplemental SOCs (SSOCs) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his TDIU claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the March 2006 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his TDIU claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this appeal.  Further, the Veteran has had the opportunity to present evidence and argument in support of his TDIU claim, to include at the November 2005 and June 2007 hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is any outstanding evidence detailing the impact his service-connected disabilities have upon his employability that is not reflected by the evidence already of record.

With respect to the aforementioned hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover, the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2007 Board hearing.  

In regard to the November 2005 RO hearing, to which the Bryant holding does apply, the Board notes that the RO official who conducted this hearing did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his TDIU claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the TDIU claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  The RO official did ask questions to clarify the Veteran's contentions, and to determine if there was any relevant evidence not of record.  Finally, as with the June 2007 Board hearing, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations regarding his TDIU claim in December 2004, December 2008, January 2009, and February 2011.  He was also accorded a VA social and industrial survey in March 2011.  As detailed below, these examinations included findings and opinions relevant to the issue of whether the Veteran's service-connected disabilities  prevent him from obtaining and/or maintaining substantially gainful employment.  Although the Board previously noted deficiencies in the VA examinations as part of the October 2010 remand, no such deficiencies appear in the most recent examination of February 2011 or the March 2011 social and industrial survey.  Moreover, no inaccuracies or prejudice is demonstrated with respect to the most recent examination and social industrial survey, and the opinions expressed therein regarding the Veteran's employability are supported by stated rationale consistent with the other evidence of record.  Accordingly, the Board finds that this evidence is adequate for resolution of the Veteran's appeal.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for glaucoma, evaluated as 30 percent disabling; diabetes mellitus, type 2, evaluated as 20 percent disabling; diabetic neuropathy of the left lower extremity, evaluated as 20 percent disabling; diabetic neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; and impotence, evaluated as noncompensable (zero percent).  His overall combined VA disability rating is 70 percent.  See 38 C.F.R. § 4.25.  Although it does not appear at first glance he has the requisite percentage standards for consideration of a TDIU, for the purposes of determining one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology, or a single accident, are to be considered one disability.  38 U.S.C.A. § 4.16(a).  Here, all of his service-connected disabilities are associated with his diabetes mellitus.  In short, they share a common etiology and are considered a single disability for purposes of adjudicating his TDIU claim.  Therefore, he does satisfy the schedular requirements for consideration of a TDIU.

The Board must now determine whether the Veteran's service-connected disabilities render him unable to obtain and/or maintain substantially gainful employment.

The record reflects the Veteran is currently unemployed.  He is a high school graduate.  His occupational history, as noted in various records, reflect that he worked in an auto body shop prior to his period of active duty.  Following his active service, he worked in auto body and electrical fields, including owning his own auto body shop at one point.  Additionally, he indicated that he worked for various government agencies as an electrician.  He has indicated that he last worked full-time in December 2001; i.e., he has not worked full-time since 2002.  Further, he indicated on a December 2004 VA psychiatric examination that he stopped working when his car broke down and the company he worked for had projects far-away in other towns and he was unable to work there.  However, on a subsequent December 2008 VA peripheral nerves examination, he indicated that he stopped working because his company moved far from his home, and that he had to quit due to cramps in his hands and feet while driving to his job.  He also indicated at the December 2004 VA psychiatric examination that he helps his spouse in her small business, and provided details thereof.

The record reflects the Veteran is currently in receipt of Social Security benefits based upon age and not disability.  In addition, the February 2011 VA medical examination and March 2011 VA social and industrial survey indicated he was currently taking classes for 3 hours a day, 4 days per week.  He reported that these were short-term classes designed for people over 60, and for which he was paid $120 per month to attend.  He also indicated that he would finish with the classes in April 2011.

The Veteran has contended, in part, that he is unable to do his previous occupations of auto body, auto repair, and electrical work due to the problems of his hands and legs; i.e., due to his service-connected diabetic and peripheral neuropathy of various extremities.

The Board notes that VA medical examinations conducted in December 2004 and September 2006 did not contain any competent medical opinion as to the affect the Veteran's service-connected disabilities had upon his employability.  A December 2008 VA genitourinary examination did find that the Veteran's service-connected impotence did not prevent him from engaging in substantially gainful occupation because he did not need to be potent to do regular work.  The December 2008 VA peripheral nerves examiner concluded that the Veteran was able to obtain, perform, and secure a job requiring a light, sedentary and/or semi-sedentary duty work, in order to obtain and secure financial gainful employment (as for example; administrative job, as clerk, in office work or answering telephone).

The Veteran was also accorded VA examination of his diabetes mellitus in December 2008, and of his eyes in January 2009.  Nevertheless, the Board previously determined in October 2010 that a review of the opinions provided in the diabetes mellitus examination and the eye examination indicates that either a clear opinion was not provided or an opinion that disregarded previous determination by the VA was given.  With respect to the diabetes mellitus examination, the record revealed that there was a line in the exam which stated that the Veteran's diabetes mellitus prevented him from engaging in a substantially gainful occupation.  However, further in the report, the examiner concluded that the Veteran's diabetes mellitus did not prevent him from obtaining and maintaining gainful employment.  As far as the eye examination, the examiner wrote that the Veteran's glaucoma along with his loss of vision including cataracts was not caused by or a result of his service-connected diabetes mellitus.  However, service connection for bilateral open angle glaucoma along with mature cataracts and a loss of vision had been granted via an RO's rating action in June 2004.  In other words, the examiner who provided the diabetes mellitus examination contradicted himself and the examiner who performed the eye examination contradicted a previously decided opinion that was based on medical evidence.

In view of the foregoing, the Board essentially concluded that the aforementioned VA medical examinations were inadequate for resolution of this case.  Therefore, the Board remanded this case for a new examination, as well as a social and industrial survey, which were accomplished in February and March 2011, respectively.  In pertinent part, the February 2011 VA examination was a general medical examination, which evaluated all of the Veteran's service-connected disabilities.  Following evaluation of the Veteran, the VA examiner opined that the Veteran was able to obtain, perform, and secure a job requiring a light, sedentary and/or semi-sedentary duty work, in order to obtain and secure financial gainful employment (as for example; administrative job, as clerk, in office work or answering telephone).

The Board further notes that the March 2011 social and industrial survey concluded that the Veteran's disabilities resulted in no more than mild industrial and social impairment.  Granted, the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Nevertheless, the Board must also acknowledge that the finding of only "mild" industrial and social impairment clearly reflects that the clinician who completed this survey determined that the service-connected disabilities did not render the Veteran unable to obtain and/or maintain substantially gainful employment.

In short, the preponderance of the competent medical care providers who have evaluated the Veteran for purpose of this claim have, in essence, determined that he is capable of substantially gainful employment in some capacity such as sedentary or semi-sedentary work, and provided examples thereof.  Moreover, these opinions are supported by the anecdotal evidence of record, to include the Veteran helping his spouse with her business as noted in the December 2004 VA examination and the fact that he pursued educational classes in 2011.  

The Board notes that the Veteran's accredited representative, in a July 2011 statement, criticized the conclusions of the February 2011 VA examination and the March 2011 VA social and industrial survey.  In pertinent part, the representative contented that there was no indication that the Veteran has either the training or the vocational aptitude to maintain the sedentary types of employment as described by the medical examiner, and that the author of the social and industrial survey certainly did not state that the Veteran would be able to maintain these types of employment.  However, the Board has already determined that these findings are supported by the anecdotal evidence of record, including the educational classes the Veteran pursued in 2011.  The Veteran indicated that that he was successfully participating in and was going to complete these classes which lasted 3 hours a day and 4 days per week.  This action, in and of itself, demonstrates that he has the aptitude and obtained training that he could complete such sedentary employment.  In fact, the activities associated with such class work is consistent with the type of work associated with the examples of sedentary employment listed as part of the February 2011 VA examination.  This conclusion is further supported by the activities of daily living noted in the VA medical examinations on file regarding this case.

The representative also criticized the March 2011 social and industrial survey, indicating that it was brief and "cursory."  However, a review of the social and industrial survey indicates it was based upon review of the Veteran's medical, occupational, and social history, as well as observation of the Veteran at home, and interview with his family and neighbors.  Thus, it does appear to be supported by an adequate foundation.  Moreover, the Board is aware of no requirement that any report be of a specified length.

The representative further emphasized the type of duties associated with work as an electrician, and how the Veteran's service-connected disabilities would cause problems with such work especially his service-connected neuropathy of various joints.  Moreover, the Board does not dispute that the service-connected disabilities would cause problems with such employment as well as the Veteran's other past work in auto body and repair.  Nevertheless, the Board has also determined that he has shown his capability of pursuing another type of sedentary employment.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


